IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,737


EX PARTE ROBERT ALLEN HALL, Applicant
 




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 32247A IN THE 33RD DISTRICT COURT

FROM BURNET COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated assault
of a public servant and assault of a public servant and sentenced to concurrent terms of forty (40)
years and ten (10) years' imprisonment. 
	Applicant contends, among other things, that his counsel rendered ineffective assistance
because counsel failed to timely file a notice of appeal.  
	The trial court has determined that due to a miscommunication Applicant was denied his right
to appeal.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time
appeal of the judgment of conviction in Cause No. 32247 from the 33rd Judicial District Court of
Burnet County.  Applicant is ordered returned to that time at which may give a written notice of
appeal so that may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.  All
other claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).

Delivered:   August 22, 2007
Do Not Publish